                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JASON L. BROWN,
     Plaintiff,

        v.                                              CIVIL ACTION NO. 19-CV-1533

SMITH AND SOLOMON
COMMERCIAL DRIVER TRAINING,
etal,
        Defendants.

                                                ORDER
                                 lb,
        AND NOW, this      //p    day of April, 2019, upon consideration of Plaintiff Jason L.

Brown's Motion to Proceed In Forma Pauperis (ECF No. 1) and his prose Complaint (ECF No.

2), it is ORDERED that:

               1. Leave to proceed in forma pauperis is GRANTED.

               2. The Complaint is DEEMED filed.

               3. The Complaint is DISMISSED without prejudice for the reasons discussed

in the Court's Memorandum.

               4. Brown may file an amended complaint within thirty (30) days of the date of

this Order. Any amended complaint must identify all defendants in the caption of the amended

complaint and must clearly state the factual basis for Brown's claims against each defendant.

Upon the filing of an amended complaint, the Clerk of Court shall not make service until so

ORDERED.

               5.   The Clerk of Court shall SEND Brown a blank copy of the Court's form

complaint to be used by a pro se plaintiff filing a civil action in this Court bearing the above civil

action number. Brown may use this form to file an amended complaint if she chooses to do so.
               6. If Brown fails to file an amended complaint, this case may be dismissed for

failure to prosecute without further notice.

                                               BY THE COURT:



                                               PETRESE B. TUCKER, J.
